DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2022 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-4 and 6-23 under 35 U.S.C. 103 as being unpatentable over Yan in view of Nakura and Kashiwazaki as detailed in the Office action dated June 9, 2022.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (hereinafter “Yan”) (CN 107123812A1) in view of Nakura et al. (hereinafter “Nakura”) (U.S. Pat. No. 8,399,113, cited by Applicant) and Arima et al. (hereinafter “Arima”) (WO 2012/102220 A1; see English machine translation)
Regarding claims 1, 4, 11-13, and 20-21, Yan teaches a lithium-ion battery comprising an anode and a cathode, the cathode including a cathode material and a cathode current collector (see paragraph 46).  The cathode current collector has a multi-layer structure and includes a plastic film 1 (insulation layer) (see paragraph 34; FIG. 1).  The upper and lower surfaces of the plastic film 1 are plated with an adhesion enhancing layer 2 (second protective layer), an aluminum metal plating layer 3 (conductive layer), and an anti-oxidation layer 4 (first protective layer) (see paragraphs 11 and 34).  
The thickness of the plastic film 1 may be 2-12 μm (see paragraph 35).
The thickness of the adhesion enhancing layer 2 may be 10-100 nm (see paragraph 36).
The thickness of the aluminum metal plating layer 3 may be 100-2000 nm (thickness D2 satisfying 300 nm≤D2≤2 μm) (see paragraph 37).
The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraph 38).
Yan is silent as to a conductivity of an electrolyte, a thickness of a negative electrode current collector, and a composition of the cathode material.
Nakura teaches a positive active material comprising a positive electrode mixture including a lithium composite oxide as the cathode material, acetylene black as conductor, PVDF as binder and an alumina as insulative powder material (col. 7, lines 4-10; col. 8, lines 33-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive electrode mixture of Nakura as the cathode material of Yan because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Nakura further teaches a nonaqueous electrolyte comprising ethylene carbonate (EC) and ethyl methyl carbonate (EMC) as nonaqueous solvents and including a lithium salt such as LiPF6 (col. 11, lines 24-62).  Although Nakura does not explicitly teach a conductivity of the nonaqueous electrolyte, the components of the nonaqueous electrolyte of Nakura are identical to those described in the instant specification as producing an electrolyte having a room temperature conductivity within the claimed range (see paragraphs 115-117 of the instant specification).  Thus, one of ordinary skill in the art would expect the electrolyte of Nakura to exhibit a room temperature conductivity within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electrolyte of Nakura in battery of Yan because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Arima teaches a lithium ion secondary battery including a negative electrode 20 comprising a negative electrode active material layer 22 supported on the surfaces of a negative electrode current collector 21 (see paragraphs 29 and 52).  The negative electrode current collector 21 may be made of a metal foil such as copper, and may have a thickness of about 1 µm to about 100 µm, or more preferably 4 µm or more and 20 µm or less (see paragraph 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the negative electrode current collector of Arima in the negative electrode of Yan because Arima teaches that a copper foil is advantageous because copper does not easily alloy with lithium (see paragraph 55).
Although Arima does not explicitly teach an elongation at break greater than 1% or 2%, Arima the current collector of Arima has an identical structure (foil having a thickness of 1 µm to 4.5 µm) and composition (copper) to the claimed copper foil current collector.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claims 2 and 3, Nakura teaches that the content of the conductor contained in the positive electrode mixture layer is for example in the range of 1 to 50 % (see col. 5, lines 63-65).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  
Regarding claim 9, the negative electrode of Yan and Arima is substantially identical to the claimed negative electrode plate in terms of both structure and composition, and as such, one of ordinary skill in the art would expect to the negative electrode of Yan and Kashiwazaki to exhibit the claimed property of an overcurrent capacity of the negative electrode plate including a fusing time at 10A greater than or equal to 10 seconds for a single piece of the negative electrode plate having a width of 50 mm.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claims 10 and 19, Yan teaches that the adhesion enhancing layer 2 may comprise a non-metal plating film such as Al2O3 (metal oxide) (see paragraph 36).  The aluminum metal plating layer 3 comprises aluminum metal (metal conductive material) (see paragraph 43).  The anti-oxidation layer 4 may comprise a non-metal layer of Al2O3 (metal oxide) (see paragraph 38).
Regarding claims 14-16, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm, and the thickness of the aluminum metal plating layer 3 may be 100-2000 nm (see paragraphs 36 and 37).  Thus, for example, when the adhesion enhancing layer has a thickness of 10 nm and the aluminum metal plating layer has a thickness of 100 nm, D3 satisfies each of the following:
D3 ≤ 1/10*D2; 1 nm ≤ D3 ≤ 200 nm; 10 nm ≤ D3 ≤ 50 nm; and
1/1000*D2 ≤ D3 ≤ 1/10*D2.
Regarding claim 17, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm.  The thickness of the aluminum metal plating layer 3 may be 100-2000 nm.  The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraphs 36-38).  Yan does not specify that the thickness of the adhesion enhancing layer 2 must the same as the thickness of the anti-oxidation layer 4.  Thus, it is presumed that the thicknesses of each may selected independently within their respective ranges.  For example, the thickness of the adhesion enhancing layer 2 may have a thickness of 15 nm and the anti-oxidation layer 4 may have a thickness of 10 nm.
Regarding claim 18, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm.  The thickness of the aluminum metal plating layer 3 may be 100-2000 nm.  The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraphs 36-38).  Thus, for example, when the thickness of adhesion enhancing layer 2 has a thickness of 15 nm, the anti-oxidation layer 4 has a thickness of 10 nm, and the aluminum metal plating layer has a thickness of 200 nm, D3’ and D3” satisfy each of the following:
D3’ ≤ 1/10*D2; 1 nm ≤ D3’ ≤ 200 nm; 
D3” ≤ 1/10*D2; 1 nm ≤ D3” ≤ 200 nm; and
1/2*D3’ ≤ D3” ≤ 4/5*D3’.
Regarding claims 22 and 23, it is well known in the art to utilize a lithium-ion battery as a power supply in an electric or hybrid-electric vehicle, as well in a portable electronic device such a laptop computer or cellular phone.

Response to Arguments
Applicant's arguments filed February October 8, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	According to the disclosure and teaching of Nakura, it is difficult for those skilled in the art to determine whether the electrolyte of Nakura has the room temperature conductivity of the electrolyte as defined in claim 1.

In response to Applicant’s arguments, please consider the following comments:	A)	Applicant points to paragraphs 0115-0117 of the instant specification as evidencing the variability of room temperature conductivity on the basis of the volume ratio of the organic solvents of the electrolyte.  However, not only does paragraph 0116 establish that the volume ratios of EC:EMC are in a range of 1:10 to 10:1, effectively covering nearly every possible solvent mixture, but paragraph 0117 shows that within this range, the room temperature conductivity is between 6.5 mS/cm and 9.0 mS/cm, values which are entirely within the range of claim 1.  Furthermore, the LiPF6 concentration of 1.0 mol/L disclosed in paragraph 0116 is at the center of the range of 0.5 – 1.5 mol/L taught by Nakura.  Thus, paragraphs 0115-0117 would only more strongly suggest that one of ordinary skill in the art should expect the electrolyte of Nakura to exhibit a room temperature conductivity within the range of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727